Case 1:17-cv-00914-RGA-SRF Document 340 Filed 04/06/21 Page 1 of 2 PageID #: 19910


                              MORRIS, NICHOLS, ARSHT                &   TUNNELL      LLP

                                           1201 N ORTH M ARKET S TREET
                                                  P.O. B OX 1347
                                       W ILMINGTON , D ELAWARE 19899-1347

                                                    302 658 9200
                                                  302 658 3989 F AX
   JEREMY A. TIGAN
   302 351-9106
   jtigan@morrisnichols.com


                                                    April 6, 2021

   BY ELECTRONIC FILING

   The Honorable Richard G. Andrews
   United States District Court
     for the District of Delaware
   844 North King Street
   Wilmington, DE 19801

                      Re:       Bioverativ Inc., et al. v. CSL Behring LLC et al.,
                                C.A. No. 17-914 (RGA)

  Dear Judge Andrews:

          I write on behalf of counsel for both parties in response to the Court’s April 5, 2021 Order
  [D.I. 339]. Specifically, I write to identify who the witnesses for trial from outside the US are, and
  explain briefly their significance to the case.

           Bioverativ’s Ex-US Witnesses:

          Two of the expert witnesses that Bioverativ expects to call live in rebuttal to CSL’s
  invalidity defenses reside in the United Kingdom. Dr. Sally Ward will testify regarding CSL’s
  written description and enablement defenses. Dr. John Pasi will testify regarding CSL’s
  obviousness defense. The testimony from these two expert witness is central to Bioverativ’s
  position that the Asserted Patents are valid.

         Additionally, Dr. Ward will testify in rebuttal to CSL’s reverse doctrine of equivalents
  defense.

           CSL’s Ex-US Witnesses:

          Dr. Claude Négrier – Dr. Négrier is the head of the Hematology Department at Edouard
  Herriot University Hospital in Lyon, France and the Director of the Hematology Comprehensive
  Care Centre there. Dr. Négrier is on CSL’s “will call” list. D.I. 278, Schedule D2. Dr. Négrier
  will offer expert testimony on obviousness as well as opinions regarding the priority date of the
  patents-in-suit, their lack of written description and enablement, the named inventors’ lack of
Case 1:17-cv-00914-RGA-SRF Document 340 Filed 04/06/21 Page 2 of 2 PageID #: 19911

  The Honorable Richard G. Andrews
  April 6, 2021
  Page 2

  conception of the inventions claimed, and the named inventors’ derivation of portions of those
  claims from CSL.

         Dr. Thomas Weimer – Dr. Weimer is Senior Director, Research at CSL in Marburg,
  Germany. Dr. Weimer is one of the inventors of CSL’s Idelvion® product, the administration of
  which is accused of infringing the dosing patents-in-suit. Dr. Weimer is on CSL’s “may call” list.
  D.I. 278, Schedule D2. If called, Dr. Weimer may offer testimony on, among other things, CSL’s
  independent discovery and development of the accused product Idelvion®.

         Dr. Stefan Schulte – Dr. Schulte is Lazarus Technical Leader at CSL in Marburg,
  Germany. Dr. Schulte is one of the inventors (along with Dr. Weimer and a third CSL employee,
  Dr. Hubert Metzner) of CSL’s Idelvion® product. Dr. Schulte is on CSL’s “may call” list. D.I.
  278, Schedule D2. If called, Dr. Schulte may offer factual testimony on, among other things, the
  CSL’s independent discovery and development of Idelvion®.

         Dr. Anne Verhagen – Dr. Verhagen is Senior Director, Biochemistry at CSL Research in
  Melbourne, Australia. Dr. Verhagen is on CSL’s “may call” list. D.I. 278, Schedule D2. If called,
  she may offer factual testimony on, among other things, tests on the mechanism of action for
  Idelvion®, which is relevant to CSL’s defenses.

                                               Respectfully,

                                               /s/ Jeremy A. Tigan

                                               Jeremy A. Tigan (#5239)

  JAT:lo
  cc:    Clerk of the Court (via CM/ECF)
         All Counsel of Record (via CM/ECF and email)
